Anadarko E&P Onshore LLC
                                                                   f/k/a Anadarko E&P Co. /s




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 15, 2015

                                      No. 04-14-00152-CV

                                LIGHTNING OIL COMPANY,
                                        Appellant

                                                v.

                              ANADARKO E&P ONSHORE, LLC
                               f/k/a Anadarko E&P Company, LP,
                                            Appellee

                   From the 365th Judicial District Court, Dimmit County, Texas
                             Trial Court No. 14-01-12171-DCVAJA
                        Honorable Amado J. Abascal, III, Judge Presiding

                                           ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       The Court has considered Appellant Lightning Oil Company’s Motion for Rehearing, and
the motion is DENIED.

           It is so ORDERED on January 15th, 2015.


                                                      _________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                      _________________________
                                                      Keith E. Hottle
                                                      Clerk of Court